Exhibit 99.2 Perma-Fix Announces Financial Results; Provides Business Update for the First Quarter of 2016 ATLANTA – May 17, 2016 – Perma-Fix Environmental Services, Inc. (NASDAQ: PESI) today announced financial results for the first quarter ended March 31, 2016 and that it has filed with the Securities and Exchange Commission (“SEC”) a notification of late filing of its Form 10-Q for the first quarter of 2016. Dr. Louis F. Centofanti, Chairman and Chief Executive Officer, stated, “As anticipated, we experienced top line weakness in both our operating segments. Additional funding provided late in the government budget had a short term negative impact on spending, as the site contractors required additional time to prioritize the increased spending. Our Treatment Segment experienced delays of certain large waste treatment shipments, which we believe have been rescheduled to later in the second quarter and the second half of 2016, and new projects in our Services segments were also slow to begin. Based on our current sales pipeline and visibility on the remainder of 2016, we anticipate an increase in adjusted EBITDA for the full year of 2016 as compared to 2015. Due to the uncertainty of timing related to certain large projects, we plan to provide more detailed guidance later this year.” Dr. Centofanti continued, “Our majority-owned subsidiary, Perma-Fix Medical S.A., continues to advance the new process to produce Technetium-99m ("Tc-99m"). We are in active discussions with a number of potential investors, strategic partners, distributors and customers, and look forward to providing additional updates in the very near future.” Financial Results Revenue for the first quarter of 2016 was $10.0 million versus $13.6 million for the same period last year. Revenue for the Treatment Segment decreased to $7.2 million from $9.7 million for the same period in 2015. Revenue from the Services Segment was $2.8 million versus $3.9 million for the same period in 2015. Gross profit for the first quarter of 2016 was $34,000 versus $1.5 million for the first quarter of 2015 primarily due to lower revenue in both segments. Gross margin decreased to 0.3% from 10.9% for the same period last year primarily due to lower revenue and our fixed cost structure. Operating loss for the first quarter of 2016 was $3.6 million versus operating loss of $1.8 million for the first quarter of 2015. Net loss attributable to common stockholders for the first quarter of 2016 was $3.8 million or ($0.33) per share, versus net loss of $2.1 million or ($0.18) per share, for the same period in 2015. The Company reported Adjusted EBITDA loss of $2.3 million from continuing operations during the quarter ended March 31, 2016, as compared to an Adjusted EBITDA loss of $441,000 from continuing operations during the same period of 2015. The Company defines EBITDA as earnings before interest, taxes, depreciation and amortization. Adjusted EBITDA is defined as EBITDA before research and development costs related to the Medical Isotope project. Both EBITDA and Adjusted EBITDA are not measures of performance calculated in accordance with GAAP, and should not be considered in isolation of, or as a substitute for, earnings as an indicator of operating performance or cash flows from operating activities as a measure of liquidity. The Company believes the presentation of EBITDA and Adjusted EBITDA is relevant and useful by enhancing the readers’ ability to understand the Company’s operating performance. The Company’s management utilizes EBITDA and Adjusted EBITDA as means to measure performance. The Company’s measurements of EBITDA and Adjusted EBITDA may not be comparable to similar titled measures reported by other companies. The table below reconciles EBITDA and Adjusted EBITDA, both non-GAAP measures, to GAAP numbers for loss from continuing operations for the three months ended March 31, 2016 and 2015. Quarter Ended March 31, (In thousands) Loss from continuing operations $ ) $ ) Adjustments: Depreciation & amortization 884 966 Interest income ) (8 ) Interest expense 168 126 Interest expense - financing fees 57 58 Income tax expense 36 36 EBITDA $ ) $ ) Research and development costs related to Medical Isotope project 438 395 Adjusted EBITDA $ ) $ ) The tables below present certain unaudited financial information for the business segments, which excludes allocation of corporate expenses: Quarter Ended March 31, 2016 (Unaudited) Quarter Ended March 31, 2015 (Unaudited) (In thousands) Treatment Services Medical Treatment Services Medical Net revenues $ 7,204 $ 2,834 $ — $ 9,749 $ 3,851 $ — Gross profit ) 172 — 1,235 243 — Segment (loss) profit ) ) ) 185 ) ) Based on discussions with the Company’s lender, the Company expects to receive a waiver from it lender as a result of its failure to meet the quarterly fixed charge coverage ratio in the first quarter of 2016 prior to expiration of the grace period allowed by the filing of its Form 12b-25. The Company’s inability to meet its quarterly fixed charge coverage ratio in the first quarter of 2016 was primarily due to delays in receipt of certain waste shipments, which have been rescheduled to later in the second quarter of 2016 and into the second half of 2016, and timing of project commencements. We expect to be able to meet our quarterly fixed charge coverage ratio requirement in future quarters of 2016. Due to the delay in receiving the waiver, the Company filed a Form 12b-25 with the SEC to delay filing its Form 10-Q for the first quarter of 2016. Although we expect to receive the waiver from our lender, if in the unlikely event the Company does not receive the waiver from its lender on or before May 23, 2016, it would be required to reclassify the long-term portion of its bank debt, in the amount of approximately $7,297,000 as of March 31, 2016, as included in Long-term liabilities on the Company’s balance sheet as reported below to Current liabilities, which would result in the Company’s working capital being adjusted to a negative $7,022,000. Under our credit facility, as amended, our failure to meet any of the financial covenants contained in the credit facility, unless waived by our lender, could result in our lender declaring our credit facility in default allowing them to immediately require the repayment of all outstanding debt under the credit facility and terminate all commitments to extend further credit. Our lender has not declared our credit facility in default, and, as provided above, based on discussions with our lender, we expect our lender to waive the failure to meet our quarterly fixed charge coverage ratio for the first quarter of 2016. Conference Call Perma-Fix will host a conference call at 11:00 a.m. ET on Tuesday, May 17, 2016. The call will be available on the Company’s website at www.perma-fix.com , or by calling (877) 407-0778 for U.S. callers, or +1-201-689-8565 for international callers. The conference call will be led by Dr. Louis F. Centofanti, Chairman and Chief Executive Officer, and Ben Naccarato, Vice President and Chief Financial Officer, of Perma-Fix Environmental Services, Inc. A webcast will also be archived on the Company’s website and a telephone replay of the call will be available approximately one hour following the call, through midnight May 24, 2016, and can be accessed by calling: (877) 660-6853 (U.S. callers) or +1-201-612-7415 (international callers) and entering conference ID: 13637825. About Perma-Fix Environmental Services Perma-Fix Environmental Services, Inc. is a nuclear services company and leading provider of nuclear and mixed waste management services. The Company's nuclear waste services include management and treatment of radioactive and mixed waste for hospitals, research labs and institutions, federal agencies, including the Department of Energy (“DOE”), the Department of Defense ("DOD"), and the commercial nuclear industry. The Company’s nuclear services group provides project management, waste management, environmental restoration, decontamination and decommissioning, new build construction, and radiological protection, safety and industrial hygiene capability to our clients. The Company operates four nuclear waste treatment facilities and provides nuclear services at DOE, DOD, and commercial facilities, nationwide. Through Perma-Fix Medical S.A., our majority-owned Polish subsidiary, we are developing a new process to produce Tc-99m, a widely used medical isotope in the world. Please visit us on the World Wide Web at http://www.perma-fix.com . This press release contains “forward-looking statements” which are based largely on the Company's expectations and are subject to various business risks and uncertainties, certain of which are beyond the Company's control. Forward-looking statements generally are identifiable by use of the words such as “believe”, “expects”, “intends”, “anticipate”, “plans to”, “estimates”, “projects”, and similar expressions. Forward-looking statements include, but are not limited to: continued receipt of certain large waste treatment shipments during the second quarter and balance of 2016; adjusted EBITDA for the balance of 2016; receipt of waiver from our lender as a result of failure to meet a certain financial covenant during the first quarter 2016; and the effect of failure to obtain the waiver from our lender. These forward-looking statements are intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995. While the Company believes the expectations reflected in this news release are reasonable, it can give no assurance such expectations will prove to be correct. There are a variety of factors which could cause future outcomes to differ materially from those described in this release, including, without limitation, future economic conditions; industry conditions; competitive pressures; our ability to apply and market our new technologies; the government or such other party to a contract granted to us fails to abide by or comply with the contract or to deliver waste as anticipated under the contract; that Congress fails to provides continuing funding for the DOD’s and DOE’s remediation projects; ability to obtain new foreign and domestic remediation contracts; our ability to fund the commercialization of our technology; failure of our lender to provide the necessary waiver as discussed above; and the “Risk Factors” discussed in, and the additional factors referred to under "Special Note Regarding Forward-Looking Statements" of our 2015 Form 10-K. The Company makes no commitment to disclose any revisions to forward-looking statements, or any facts, events or circumstances after the date hereof that bear upon forward-looking statements. Please visit us on the World Wide Web at http://www.perma-fix.com . FINANCIAL TABLES FOLLOW Contacts: Contacts: David K. Waldman-US Investor Relations Crescendo Communications, LLC (212) 671-1021 Herbert Strauss-European Investor Relations herbert@eu-ir.com +43 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ 10,038 $ 13,600 Cost of goods sold 10,004 12,122 Gross profit 34 1,478 Selling, general and administrative expenses 3,055 2,846 Research and development 575 429 Loss on disposal of property and equipment 5 ― Loss from operations ) ) Other income (expense): Interest income 16 8 Interest expense ) ) Interest expense-financing fees ) ) Foreign currency loss ― (5 ) Loss from continuing operations before taxes ) ) Income tax expense 36 36 Loss from continuing operations, net of taxes ) ) Loss from discontinued operations, net of taxes ) ) Net loss ) ) Net loss attributable to non-controlling interest ) ) Net loss attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) Net loss per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - basic and diluted: Continuing operations $ ) $ ) Discontinued operations ) ) Net loss per common share $ ) $ ) Number of common shares used in computing net loss per share: Basic 11,557 11,486 Diluted 11,557 11,486 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31, December 31, (Amounts in Thousands, Except for Share and Per Share Amounts) ASSETS Current assets: Cash and equivalents $ 798 $ 1,534 Account receivable, net of allowance for doubtful accounts of $1,482 and $1,474, respectively 8,522 9,673 Unbilled receivables 3,151 4,569 Other current assets 3,920 4,306 Assets of discontinued operations included in current assets, net of allowance for doubtful accounts of $0 for each period presented 29 34 Total current assets 16,420 20,116 Net property and equipment 19,213 19,993 Property and equipment of discontinued operations, net of accumulated depreciation of $10 for each period presented 531 531 Intangibles and other assets 41,778 42,273 Total assets $ 77,942 $ 82,913 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities $ 15,619 $ 16,619 Current liabilities related to discontinued operations 526 531 Total current liabilities 16,145 17,150 Long-term liabilities 18,926 18,997 Long-term liabilities related to discontinued operations 1,047 1,064 Total liabilities 36,118 37,211 Commitments and Contingencies Series B Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and oustanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $883 and $867, respectively 1,285 1,285 Stockholders’ equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 30,000,000 shares authorized, 11,565,586 and 11,551,232 shares issued, respectively; 11,557,944 and 11,543,590 shares outstanding, respectively 11 11 Additional paid-in capital 105,639 105,556 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less Common Stock in treasury at cost: 7,642 shares ) ) Total Perma-Fix Environmental Services, Inc. stockholders' equity 40,849 44,554 Non-controlling interest ) ) Total stockholders' equity 40,539 44,417 Total liabilities and stockholders' equity $ 77,942 $ 82,913
